Citation Nr: 1123911	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-46 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 14, 2009 for a resumption of benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 1981.

This appeal to the Board of Veterans Appeals (Board) is from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which resumed payment of the Veteran's VA benefits as of April 14, 2009.  

In March 2011, the Veteran was afforded a videoconference hearing before J. Barone, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2004, the RO notified the Veteran that his benefits were suspended as of December 27, 2001, based on fugitive felon status.  

2.  In an unappealed decision, dated in January 2005, the St. Paul, Minnesota, Committee on Waivers and Compromises (COWC) denied a waiver of recovery of an overpayment of pension benefits in the aggregate amount of $6,062.53.

3.  On April 14, 2009, the Veteran submitted evidence indicating that his warrant, issued in July 2001, was withdrawn in April 2005.  

4.  In May 2009, the RO notified the Veteran that it had resumed payment of his benefits as of April 14, 2009.  





CONCLUSION OF LAW

The criteria for an effective date prior to April 14, 2009 for resumption of the Veteran's VA benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.655 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

A. Background

A review of the record shows the following: in 1982, the RO granted service connection for several disabilities, one of which was compensable.  

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act). Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides (in pertinent part) that a Veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.  

In April 2004, the RO notified the Veteran that they had been advised by law enforcement authorities that he had been identified as a fugitive felon, and that payment of benefits was therefore proposed to be suspended in accordance with Section 505 of Public Law 107-103.  The notice provided the Veteran with specific details of the warrant, including the warrant number and date, and the location and phone number of the issuing police department, and informed him that he had 60 days to clear the warrant, or to advise VA that he was not the subject of the warrant.  In July 2004, the RO notified the Veteran that his benefits were suspended as of December 27, 2001 based on fugitive felon status.  He was also notified of his right to an appeal.

There is nothing to show that either of the RO's April or July 2004 notices were ever returned by the postal service, there is no record of any sort of a reply from the Veteran to these notices, and there is nothing to show that a timely notice of disagreement was ever received as to the RO's July 2004 decision, or that an appeal was ever otherwise perfected as to the RO's July 2004 decision.  See 38 C.F.R. §§ 20.200,  20.201, 20.302.  The RO's July 2004 decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  

Also in July 2004, the Veteran was notified by the Debt Management Center in St. Paul, Minnesota, that an overpayment had been created in the amount of $6,062.53.  In December 2004, the Veteran requested a waiver of the overpayment.  In January 2005, the St. Paul, Minnesota, Committee on Waivers and Compromises (COWC) denied a waiver of recovery of an overpayment of pension benefits in the aggregate amount of $6,062.53.  There was no appeal, and the COWC's decision therefore became final.  Id.  

A "report of contact" (VA Form 119), dated in January 2009, shows that the Veteran had contacted VA by telephone and requested "information concerning the incarceration adjustment and debt that is on his file.  He does not have and has never had a warrant out for him.  He needs his compensation started back up and any retro[active] payment that is due him."  

In March 2009, the RO sent the Veteran a duty-to-assist letter in which he was requested to send official documentation establishing that his warrant had been cleared, and that his benefits may be resumed as of the date the warrant was determined by the warrant agency to have been cleared, provided that the claim was received within one year of the date that he was no longer in fugitive status.  

On April 14, 2009, the Veteran submitted evidence indicating that his warrant, issued in July 2001, was withdrawn in April 2005.  In May 2009, the RO corroborated this evidence in a phone call to a local government agency.  See VA Form 119, dated in May 2009.  

In May 2009, the RO notified the Veteran that it had resumed payment of his benefits with a start date of April 19, 2009.  

In June 2009, the Veteran filed a notice of disagreement in which he stated that he was unaware that a warrant had ever been issued against him, that he had moved to another state in June 2001, and that he wanted a waiver of any overpayment.  

In October 2009, the RO issued a statement of the case (SOC), in which it characterized the issue as "Is Veteran liable for the overpayment caused by being a fugitive felon?"  See also August 2010 supplemental statement of the case (SSOC) (same).

In his appeal (VA Form 9), the Veteran essentially repeated what he had asserted in his notice of disagreement.  He further stated that he had checked with local law enforcement in 2004, but that they had told him that nothing about a warrant was found.  He expressed disagreement with the suspension of his benefits. 

B.  Analysis

As an initial matter, in the SOC and SSOC, the RO characterized the issue on appeal in a way which could be read to imply that it includes the "sub-issues" of fugitive felon status, and entitlement to waiver of an overpayment.  Its analysis in the SOC and SSOC included a discussion of the regulations pertaining to fleeing felons at 38 C.F.R. § 3.655 (in the SOC), and/or the validity of the debt/waiver of overpayment.  However, this was inappropriate, as the RO's July 2004 suspension of his benefits, and the COWC's January 2005 denial of his request for waiver of recovery of an overpayment, are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).  There is no claim of clear and unmistakable error before the Board.  The Board has therefore determined that the issue is more accurately characterized as a claim for an earlier effective date for resumption of payment of benefits.  

To the extent that the SOC and SSOC characterized the claim in a different manner than the Board, the Board finds that any error did not affect the essential fairness of the adjudication.  The SSOC included the provisions at 38 C.F.R. § 3.400.  It indicated that: 1) VA had not received evidence showing that his warrant had been cleared within one year of the date of that he was no longer in fugitive status, and 2) that it had therefore assigned a date of resumption of payment of benefits that was commensurate with the date of receipt of such evidence, i.e., April 14, 2009.  See also March 2009 duty-to-assist letter (discussing this rule).  Furthermore, VA has obtained all relevant evidence, and the Veteran was afforded a hearing in March 2011.  In summary, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim, and the Board therefore finds that there is no prejudicial error in this case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final disallowance . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  

In summary, the Veteran's warrant is shown to have been cleared in April 2005.  Although the Veteran's informal claim was received in January 2009, and a formal claim was received in March 2009, neither of these was received within one year of the date that he was no longer in fugitive status.  Furthermore, a review of the claims folder does not show that any communication or evidence was received from the Veteran prior to April 14, 2009 which shows that his warrant was determined by the warrant agency to have been cleared.  See 38 C.F.R. § 3.655(n) (2010).  The provisions at 38 C.F.R. § 3.400 do not specifically provide for claims for a resumption of VA benefits, and the RO therefore correctly assigned an effective date of April 14, 2009 "on the basis of facts found."  See 38 C.F.R. § 3.400(a).  Given the foregoing, the earliest possible effective date for the resumption of payment of VA benefits is April 14, 2009, and the claim must be denied.  


II. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This claim was granted in May 2009, and the issue on appeal (i.e., entitlement to an earlier effective date for resumption of payment of VA benefits) arose from this grant.  In such cases, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman, 19 Vet. App. at 491, 493.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  





ORDER

An effective date prior to April 14, 2009 for a resumption of VA benefits is denied.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


